Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests a crew thread bidirectionally driven disc brake piston resetting tool comprising driving piece and a tubular revolving part are pivoted in a main body, a first screw thread section and a second screw thread section are formed inside the revolving; wherein the turning direction of the first screw thread section is opposite to that of the second screw thread section, the revolving part is screwed on a first connecting piece through the first screw thread section, the revolving part is screwed on a second connecting piece through the second screw thread section, a first trough is formed axially outside  of the first connecting piece, a second trough is formed axially outside of the second connecting piece, the main body is provided with a first bulge which is embedded in the first trough, and a second bulge which is embedded in the second trough.

        Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Kang [6,574,846] discloses a tool set for replacing brake pads of disc brake system.
	-   Bearman [US 2010-0236044] discloses a disc brake piston retracting tool.    
           Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        04/24/21